EXAMINER’S AMENDMENT / COMMENT
Response to Arguments
Applicants’ remarks dated 05/26/2022 has been fully considered. Applicants’ arguments are persuasive. An updated search shows:
Beyah et al. (US20130139263A1) discloses in [Abstract] a method for providing device and/or device type fingerprinting based on properties of network traffic originating from a device to be identified. The method includes capturing packets routed through a network, including packet inter-arrival time, and generating a signature based on the measured properties. Beyah fails to teach the amended claim 1, as presented below.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. In light of further amendments, as presented below, no better art exists to teach all of the claimed limitations as in independent claims 1, 7 and 12. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-19 are allowable.
Examiner’s Amendment

Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with MARK C. YOUNG (Reg No 48670), on June 02, 2022. The following listing of claims replaces all prior versions and listings of claims in this application:

1.	(currently amended) A computer-implemented method for determining a device type, the computer-implemented method comprising the steps of:
receiving at least one data stream for one or more first devices having an unknown device type connected to one or more local networks;
creating at least one functional group from behavioral data of second devices having a known device type, wherein each of the second devices performs a same task as the other second devices in the functional group;
creating a behavior profile for the at least one functional group, wherein the behavior profile includes behavioral data describing statistical patterns of behavior of the second devices, wherein the behavioral data describing statistical patterns of behaviors is obtained by user input, detection, and input from third parties;
determining behavioral data from the at least one data stream for the one or more first devices, wherein the behavioral data for the at least one data stream for the one or more first devices includes a time between the packet arrival and transmission and a duration of a connection;
determining a similarity between the behavioral data of the one or more first devices and the behavioral data of the behavior profile of the at least one functional group; and
in response to determining that the similarity exceeds a predetermined or configurable threshold, assigning the known device type associated with the at least one functional group to the one or more first devices.
2.	(currently amended) The computer-implemented method of claim 1, wherein the at least one data stream for the one or more first devices further includes one or more of: a statistical amount of inbound or outbound network traffic, a type of network traffic, a source and destination port of a packet, and a destination address of the packet
3.	(original) The computer-implemented method of claim 1, further comprising the step of deploying known device type data to the one or more local networks.
4.	(original) The computer-implemented method of claim 1, wherein the at least one data stream for the one or more first devices is transmitted from one or more routers or monitor nodes to a behavior analyzer.
5.	(original) The computer-implemented method of claim 4, wherein the one or more routers or monitor nodes are coupled to an internet, and wherein the internet is coupled to the behavior analyzer.
6.	(previously presented) The computer-implemented method of claim 4, wherein the behavior analyzer is coupled to a behavior database having known device behavior data.
7.	(currently amended) A system for determining an unknown Internet of Things (IoT) device type, the system comprising:
a computing device to execute an executable program;
one or more devices associated with one or more monitor nodes;
one or more routers to execute transmission of a data stream of the one or more first devices between a local network and an internet; and
a behavior analyzer configured to: 
receive the data stream of the one or more first devices having an unknown device type connected to the local network, 
create at least one functional group from behavioral data of second devices having a known device type, wherein each of the second devices performs a same task as the other second devices in the functional group,
create a behavior profile for the at least one functional group, wherein the behavior profile includes behavioral data describing statistical patterns of behaviors of the second devices, wherein the behavioral data describing statistical patterns of behaviors is obtained by user input, detection, and input from third parties,
determine behavioral data from the data stream for the one or more first devices, wherein the behavioral data for the at least one data stream for the one or more first devices includes a time between the packet arrival and transmission and a duration of a connection,
determine a similarity between the behavioral data of the one or more first devices and the behavioral data of the behavior profile of the at least one functional group, and
in response to determining that the similarity exceeds a predetermined or configurable threshold, assign the known device type associated with the at least one functional group to the one or more first devices.
8.	(previously presented) The system of claim 7, wherein the computing device includes one or more processors, a network interface module, and memory, and wherein the processor is coupled to the network interface module and is configured to execute a behavior tracking process.
9.	(original) The system of claim 7, wherein the behavior analyzer is coupled to a behavior database having the behavior profile and known device behavior data.
10.	(original) The system of claim 7, wherein the one or more monitor nodes include a data stream monitor and device statistics.
11.	(currently amended) The system of claim 7, wherein the data stream of the one or more devices further includes one or more of: a statistical amount of inbound or outbound network traffic, a type of network traffic, a source and destination port of a packet, and a destination address of the packet
12.	(currently amended) A non-transitory computer readable storage medium having a program stored thereon, the program causing a system to execute the steps of:
receiving at least one data stream for one or more first devices having an unknown device type connected to one or more local networks;
creating at least one functional group from behavioral data of second devices having a known device type, wherein each of the second devices performs a same task as the other second devices in the functional group;
creating a behavior profile for the at least one functional group, wherein the behavior profile includes behavioral data describing statistical patterns of behaviors of the second devices, wherein the behavioral data describing statistical patterns of behaviors is obtained by user input, detection, and input from third parties;
determining behavioral data from the at least one data stream for the one or more first devices, wherein the behavioral data for the at least one data stream for the one or more first devices includes a time between the packet arrival and transmission and a duration of a connection;
determining a similarity between the behavioral data of the one or more first devices and the behavioral data of the behavior profile of the at least one functional group; and
in response to determining that the similarity exceeds a predetermined or configurable threshold, assigning the known device type associated with the at least one functional group to the one or more first devices.
13.	(currently amended) The non-transitory computer readable storage medium of claim 12, wherein the at least one data stream for the one or more first devices further includes one or more of: a statistical amount of inbound or outbound network traffic, a type of network traffic, a source and destination port of a packet, and a destination address of the packet
14.	(original) The non-transitory computer readable storage medium of claim 12, wherein the at least one data stream for the one or more first devices is transmitted from one or more routers or monitor nodes to a behavior analyzer.
15.	(original) The non-transitory computer readable storage medium of claim 12, wherein the one or more routers or monitor nodes are coupled to an internet, and wherein the internet is coupled to the behavior analyzer.
16.	(previously presented) The non-transitory computer readable storage medium of claim 12, wherein the behavior analyzer is coupled to a behavior database having known device behavior data.
17.	(previously presented) The computer-implemented method of claim 1, wherein the behavioral data includes one or more threshold values having acceptable ranges of the at least one functional group.
18.	(previously presented) The system of claim 7, wherein the behavioral data includes one or more threshold values having acceptable ranges of the at least one functional group.
19.	(previously presented) The non-transitory computer readable storage medium of claim 12, wherein the behavioral data includes one or more threshold values having acceptable ranges of the at least one functional group.
Allowable Subject Matter
Claims 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442